Citation Nr: 0639657	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  04-31 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to July 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida that declined to reopen the veteran's 
previously denied claim for service connection for an 
acquired psychiatric disorder (schizophrenia, paranoid type).  
In March 2002, the veteran relocated to Georgia, and his 
claims folder was transferred to the Atlanta, Georgia RO.         

In a November 1981 rating decision, the RO denied the 
veteran's claim for service connection for a psychiatric 
disorder.  The RO declined to reopen the claim in December 
1983 and several times thereafter.  Most recently, the RO 
declined to reopen the claim in October 2001.  While the RO 
found that no new and material evidence had been submitted to 
reopen the veteran's claim for service connection for an 
acquired psychiatric disorder, the Board must still consider 
the question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).
  
For the reasons stated below, the Board finds that new and 
material evidence has been received, but that additional 
development is necessary prior to considering the substantive 
merits of the claim.  Accordingly, the claim for service 
connection is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.      


FINDINGS OF FACT

1.  The claim for service connection for an acquired 
psychiatric disorder was previously denied in a November 1981 
RO decision.    The RO declined to reopen the claim in 
December 1983 and several times thereafter.  The veteran did 
not appeal any of these decisions.  

2.  Evidence received since the last final decision in 
October 1996 includes some evidence which is not cumulative 
or redundant, and which is so significant that it must be 
considered in order to fairly decide the merits of the claim.    


CONCLUSIONS OF LAW

1.  The November 1981 RO decision that denied service 
connection for an acquired psychiatric disorder and the 
October 1996 rating decision which declined to reopen the 
claim are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2006).

2.  New and material evidence has been received to reopen the 
claim for service connection for a psychiatric disorder.  38 
U.S.C.A. §§ 5108, 7105 (West 2002);           38 C.F.R. § 
3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In a decision dated in November 1981, the RO denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder.  The RO declined to reopen the claim in 
December 1983 and many times thereafter.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  See 38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2005).  Thus, the November 1981 rating decision and 
the last denial of the veteran's application to reopen in 
October 1996 became final because the appellant did not file 
a timely appeal.  

The claim for entitlement to service connection for an 
acquired psychiatric disorder may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The veteran filed this application to 
reopen his claim in May 2001.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that bears directly and substantially 
upon the specific matter under consideration, and which by 
itself, or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened.  38 C.F.R. § 3.156(a) 
(2000).  The Board notes, as an aside, that the definition of 
"new and material evidence" has been changed, but the latest 
definition only applies to applications to reopen a finally 
decided claim received by VA on or after August 29, 2001; 
thus, this change does not apply to the instant case because 
the claim to reopen was received before that date.  See 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001); 38 C.F.R. § 
3.156(a) (2005).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The veteran received an honorable discharge for his first 
period of active duty from April 1965 to January 1968.  A 
June 1976 VA administrative decision determined that the 
veteran's second period of service from January 1968 to July 
1975 resulted in a dishonorable discharge by reason of a 
sentence of general court martial.  Therefore, the veteran is 
only entitled to VA compensation benefits or health care for 
any condition from his first period of service.  The veteran 
contends that his psychiatric disorder first manifested 
during his first period of active service.      

The evidence before VA at the time of the prior final denial 
consisted of the veteran's service medical records, post-
service VA medical records, and the veteran's statements.  
The RO found that there was no evidence that a psychiatric 
disorder was incurred in or aggravated during his first 
period of active duty or manifested to a compensable degree 
within one year of discharge from his first period of active 
duty, and the claim was denied.  

The veteran applied to reopen his claim for service 
connection for an acquired psychiatric disorder 
(schizophrenia paranoid type) in May 2001.  The Board finds 
that the evidence received since the last final decision 
bears directly and substantially upon the specific matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

Newly received evidence includes a February 2004 letter to 
the RO from the veteran's psychiatrist at the Miami VA 
medical center.  The veteran had reported a history of 
hospitalization in Long Binh Hospital during his service in 
Vietnam in 1966.  The VA psychiatrist stated in her letter to 
the RO that the veteran's psychiatric symptoms first 
manifested in service, as evidenced by his hospitalizations 
in Long Binh Hospital of Vietnam.  The Board finds that the 
February 2004 letter is evidence that is both new and 
material because the claim was previously denied due to the 
lack of evidence linking the veteran's current mental 
condition to service and this letter clearly relates the 
veteran's psychiatric disorder to his period of active 
service for which he received an honorable discharge.  
Justus, 3 Vet. App. 510 (1992).  This evidence was not 
previously considered by agency decision makers, is not 
cumulative or redundant, bears directly and substantially 
upon the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a).  New 
evidence is sufficient to reopen a claim if it contributes to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's disability, even where it may not 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Thus, the claim for service 
connection is reopened.  

With respect to the claim to reopen, the Board finds that VA 
has substantially satisfied the duties to notify and assist 
as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159 (2005).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this issue 
given the favorable nature of the Board's decision with 
regard to reopening the claim.    

ORDER

The claim for service connection for an acquired psychiatric 
disorder is reopened.  To that extent only, the appeal is 
allowed.  


REMAND

As the Board has determined that the previously denied claim 
for service connection for an acquired psychiatric disorder 
may be reopened, the second step for the Board in this case 
is to assess the new and material evidence in the context of 
the other evidence of record and make new factual 
determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 
185 (1992).

It appears additional medical records are outstanding.  The 
veteran's psychiatrist made reference to the veteran's two 
periods of hospitalization for psychiatric reasons during 
service in Vietnam.  It does not appear that the associated 
treatment records have yet been requested.  VA treatment 
records should be obtained, if available.  See 38 C.F.R. 
§ 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).  
  
The veteran's service personnel records and lay statements 
provide information sufficient to perform a search for mental 
hygiene records.  Specifically, the veteran's records and 
statements demonstrate that at the time of his psychiatric 
hospitalization, between July and September 1966, the veteran 
was a member of the United States Army 573rd Transportation 
Unit.  Because information sufficient to allow for a search 
of these records is available, and these records may be 
useful in deciding the veteran's claim, an attempt to obtain 
them should be made.  38 C.F.R. § 3.159(c)(2) (2005); Bell, 
2 Vet. App. 611 (1992).    



Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate service department offices, 
and request that a search be conducted 
for mental hygiene records for any 
psychiatric treatment the veteran 
received at the medical facility at 
Long Binh Hospital in Vietnam between 
July 1966 and September 1966.  The 
veteran's unit information is as 
follows:  United States Army 573rd 
Transportation Unit.  If any of the 
records are shown to be at another 
storage facility, a request should be 
made to the appropriate storage 
facility.  All efforts to obtain 
medical records should be fully 
documented, and the facilities must 
provide a negative response if records 
are not available.

2.  Then, after ensuring any other 
necessary development has been 
completed, adjudicate the veteran's 
claim for service connection for an 
acquired psychiatric disorder 
(schizophrenia paranoid type).  If 
action remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow them an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


